                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                                       Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-CRJ11
    et al.,1
                                                                 Jointly Administered
                                Debtors.


    CERTIFICATE OF NO OBJECTION REGARDING NOTICE OF STALKING HORSE
    BID AND PROPOSED BID PROTECTIONS IN CONNECTION WITH THE SALE OF
      THE DEBTORS’ AMMUNITIONS BUSINESS AND CERTAIN OTHER ASSETS

             The undersigned hereby certifies as follows:

             1.     On August 20, 2020, the Court entered the Order Establishing Bidding Procedures

Relating to the Sales of All or a Portion of the Debtors’ Assets (the “Bidding Procedures Order”)

[Docket No. 411].

             2.     The Bidding Procedures Order authorizes Remington Outdoor Company, Inc. and

its affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”) in the

above-captioned chapter 11 cases, to designate a stalking horse bidder and enter into an asset

purchase agreement with such stalking horse bidder, subject to higher or otherwise better offers.

The Bidding Procedures Order further provides that, in the event the Debtors designate a stalking

horse bidder, the Debtors shall provide to all parties on the Rule 2002 List, all parties expressing

an interest in the Acquired Assets, and all parties holding liens on such Acquired Assets, three (3)



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.



44152181 v1

Case 20-81688-CRJ11              Doc 654 Filed 09/14/20 Entered 09/14/20 11:24:23                           Desc
                                   Main Document    Page 1 of 3
business days’ notice of the designation of the stalking horse bidder and an opportunity to object

to the designation of such stalking horse bidder and disclosure of any Bid Protections. Absent

objection, the Debtors’ selection of such stalking horse bidder shall be deemed designated without

further order of the Bankruptcy Court.

          3.     On September 8, 2020, the Debtors filed the Notice of Stalking Horse Bid and

Proposed Bid Protections in Connection with the Sale of the Debtors’ Ammunitions Business and

Certain Other Assets (the “Stalking Horse Notice”)2 [Docket No. 603].

          4.     Objections to the Stalking Horse Notice were required to be filed by no later than

September 11, 2020 at 5:00 p.m. (Central Time).

          5.     No timely objections to the Stalking Horse Notice were filed. Accordingly, without

further order of the Court pursuant to the Bidding Procedures Order, a) the Stalking Horse Bidder

is deemed designated as the stalking horse bidder for the Debtors’ Ammunitions Business and

certain other assets, as more specifically set forth in the Stalking Horse Notice, and b) the Bid

Protections set forth in the Stalking Horse APA are deemed effective.

          Dated: September 14, 2020.

                                                    /s/ Derek F. Meek
                                                    BURR & FORMAN LLP
                                                    Derek F. Meek
                                                    Hanna Lahr
                                                    420 20th Street North, Suite 3400
                                                    Birmingham, AL 35203
                                                    Telephone:     (205) 251-3000
                                                    Facsimile:     (205) 458-5100
                                                    Email: dmeek@burr.com
                                                            hlahr@burr.com

                                                    - and -


          2
          All capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Stalking Horse Notice.



44152181 v1                                             2
Case 20-81688-CRJ11              Doc 654 Filed 09/14/20 Entered 09/14/20 11:24:23                          Desc
                                   Main Document    Page 2 of 3
                                   O’MELVENY & MYERS LLP
                                   Stephen H. Warren (admitted pro hac vice)
                                   Karen Rinehart (admitted pro hac vice)
                                   400 South Hope Street
                                   Los Angeles, CA 90071-2899
                                   Telephone:    (213) 430-6000
                                   Facsimile:    (213) 430-6407
                                   Email: swarren@omm.com
                                          krinehart@omm.com

                                   Jennifer Taylor (admitted pro hac vice)
                                   Two Embarcadero Center 28th Floor
                                   San Francisco, CA 94111-3823
                                   Telephone: 415-984-8700
                                   Email: jtaylor@omm.com

                                   Nancy Mitchell (admitted pro hac vice)
                                   Gary Svirsky (admitted pro hac vice)
                                   Diana M. Perez (admitted pro hac vice)
                                   Times Square Tower, 7 Times Square
                                   New York, NY 10036
                                   Telephone: 212-326-2000
                                   Email: nmitchell@omm.com
                                          gsvirsky@omm.com
                                          dperez@omm.com



                                   Attorneys for the Debtors and Debtors in
                                   Possession




44152181 v1                           3
Case 20-81688-CRJ11   Doc 654 Filed 09/14/20 Entered 09/14/20 11:24:23         Desc
                        Main Document    Page 3 of 3
